ROTHENBERG, J.
Herman Minor appeals the trial court’s order denying his motion to correct an illegal sentence pursuant to rule 3.800(a). Minor admits to at least three prior unsuccessful attempts to obtain a new sentencing hearing based on the same grounds he has raised in the instant motion, but claims his prior motions were denied “on procedural grounds” and the relief he seeks is based on a “manifest injustice.” Because the sentencing transcript, when read in its entirety, establishes that Minor’s claim is without merit, we affirm.
Minor claims he was illegally sentenced as a habitual violent offender because the trial court failed to orally sentence him as such. The sentencing transcript refutes Minor’s claim, as do the Clerk’s minutes, docketing information, and the Sentencing Guidelines Scoresheet prepared by the State and signed by the trial judge at the sentencing hearing.
Affirmed.